         Case 1:21-cv-03280-KPF Document 14 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN BELLOCCHIO,

                           Plaintiffs,
                                                   21 Civ. 3280 (KPF)
                    -v.-
                                                        ORDER
MERRICK GARLAND,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court has been advised that Plaintiff does not intend to amend

his Complaint. Therefore, the briefing schedule for Defendant’s anticipated

motion to dismiss agreed upon during the August 13, 2021 conference

remains in effect. Pursuant to that schedule, Defendant’s opening papers

will be due on or before October 4, 2021; Plaintiff’s opposing papers will be

due on or before November 5, 2021; and Defendant’s reply papers will be

due on or before November 19, 2021.

      SO ORDERED.

Dated:        September 7, 2021
              New York, New York
                                            _________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
